THE SUPREME COURT OF TEXAS
                     Post Office Box 12248
                     Austin, Texas 78711
                                                                          (512) 463-1312




                                    September 05, 2008


Mr. John Steven Mostyn                           Ms. April F. Robbins
The Mostyn Law Firm                              Brackett & Ellis
200 Westcott                                     100 Main Street
Houston, TX 77007                                Fort Worth, TX 76102

Mr. Clint W. Lewis
Lewis & Associates
4180 Delaware Suite 402
Beaumont TX 77706

RE:    Case Numbers: 08-0142, 08-0208, & 08-0427

Style: IN RE DELTA LLOYDS INSURANCE COMPANY OF HOUSTON, TEXAS
       IN RE HURRICANE RITA HOMEOWNERS’ CLAIMS
       IN RE SOUTHEAST SURPLUS UNDERWRITERS GENERAL AGENCY, INC.

Dear Counsel:

       Today the Multidistrict Litigation Panel delivered the enclosed opinions in the above-
referenced cause.

                                                 Sincerely,



                                                 Blake A. Hawthorne, Clerk

                                                 by Claudia Jenks, Chief Deputy Clerk

Enclosures
cc: Ms. Marialyn Price Barnard